LETTS, Chief Judge.
Appellant seeks review of an order of the trial court, which adjudicated the appellant a delinquent alleging that the trial court erred in failing to grant his motion to dismiss pursuant to Florida Rule of Juvenile Procedure 8.180, thus denying him speedy trial. We agree and reverse.
The appellant was taken into custody on January 19, 1981, for the offenses of burglary and grand theft. After more than ninety days had elapsed from that date, the appellant filed a motion for discharge asserting that he had not been tried within the ninety day period provided in the rule. Section 39.05(7)(a), Florida Statutes (1979), provides that a child alleged to be delinquent shall be brought to an adjudicatory hearing without demand within ninety days of the earliest of the following:
(1) The date the child was taken into custody.
*1086(2) The date the petition was filed.
The court may extend the period of time prescribed in Section 39.05(7)(a) only upon a motion by the state. § 39.05(7)(c), Fla.Stat. (1979). There being no motion or extension of time granted the state pursuant to Section 39.05(7)(c), we reverse the order appealed and remand the cause to the trial court with instructions to discharge the child. See Fla.R.Juv.P. 8.180(d); In the Interest of K. L. H., 407 So.2d 297 (Fla. 4th DCA 1981); In the Interest of J. R. S. v. Hastings, 374 So.2d 559 (Fla. 4th DCA 1979); C. S. v. State, 390 So.2d 457 (Fla.3d DCA 1980).
REVERSED AND REMANDED WITH DIRECTIONS.
BERANEK and GLICKSTEIN, JJ., concur.